Case 2:21-cv-00034-JLB-MRM Document 15 Filed 02/23/21 Page 1 of 1 PageID 109




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

CLARE LAND, LLC,

             Plaintiff,

v.                                             Case No. 2:21-cv-00034-JLB-MRM

U.S. ARMY CORPS OF ENGINEERS and
SOUTH FLORIDA WATER MANAGEMENT
DISTRICT,

             Defendants.
                                        /

                                      ORDER

      Plaintiff has filed a notice of voluntary dismissal without prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Doc. 14.) The notice is self-

executing. Matthews v. Gaither, 902 F.2d 877, 880 (11th Cir. 1990) (per curiam).

The Clerk is DIRECTED to terminate any pending motions and close the file.

      ORDERED in Fort Myers, Florida, on February 23, 2021
